Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendments filed on 11/30/2021.
Claims 1-10 and 12-20, and 22 are currently pending and have been examined.
Claims 1-10 and 12-20, and 22 are currently rejected.
This action is made FINAL.
Response to Arguments
Applicant’s arguments with respect to the 103 rejections of claims 1-10, 12-20, and 22 appear to be solely directed to in instant claims, which have been updated in light of the amendments. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 15-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over European Aviation Safety Agency (Acceptable Means of Compliance)(NPL) in view of Silder (U.S. Pat. No. 6,527,225) and Liu (U.S. Pub. No. 2016/0068267).
Regarding claim 1:
	European Aviation Safety Agency (Herein “EASA”) teaches:
A rotorcraft (“Helicopters” [page 175]) comprising: 
a rotor system comprising a plurality of blades (“Rotor engagement for the purpose of flight” [page 27]);
two or more engines (“Helicopters that have been certified according to any of the following standards are considered to satisfy the Category A criteria. Provided that they have the necessary performance information scheduled in the AFM, such helicopters are therefore eligible for performance class 1 or 2 operations: (1) certification as Category A under CS-27 or CS-29; (2) certification as Category A under JAR-27 or JAR-29; (3) certification as Category A under FAR Part 29;
(4) certification as group A under BCAR Section G; and (5) certification as group A under BCAR-29.” [page 175]; examiner notes that a CAT-A helicopter by definition have at least two engines.) operable to rotate the plurality of blades (A helicopter motor inherently rotates the blades.);
a control assembly operable to receive commands from a pilot (“All flight control input forces (for fly-by-wire flight control systems, where control surface position is a function of the displacement of the control input device only, it is not necessary to record this parameter): Control wheel; Control column; Rudder pedal” [page 248]);
generate engine data indicating whether the two or more engines are functional (“Report to the manufacturer any loss of power control, engine shutdown (precautionary or otherwise) or engine failure for any cause (excluding simulation of engine failure during training).” [page 207]);
generate a takeoff decision point (TDP) (fig. 1-4 on pages 178-179) based on the takeoff type (figs. 1-4 as cited above outline the different TDP and CAT-A takeoff profiles based on the takeoff type (runway, elevated helipad, and ground level helipad)) and the plurality of takeoff parameters ((“each take-off and landing may require a slightly different profile. Factors such as helicopter mass and centre of gravity, wind velocity, turbulence, deck size, deck elevation and orientation, obstructions, power margins, platform gas turbine exhaust plumes etc., will influence both the take-off and landing. In particular, for the landing, additional considerations such as the need for a clear go-around flight path, visibility and cloud base etc., will affect the commander’s decision on the choice of landing profile. Profiles may be modified, taking account of the relevant factors noted above and the characteristics of individual helicopter types.” [page 208]);
generate a guidance profile for a Category A (Cat-A) takeoff procedure (fig. 1-4 on pages 178-179) based on the takeoff type (“Helicopters on the other hand can operate from runways, confined and restricted areas and rooftop FATOs - all bounded by obstacles.” [page 176]) and the plurality of takeoff parameters (“each take-off and landing may require a slightly different profile. Factors such as helicopter mass and centre of gravity, wind velocity, turbulence, deck size, deck elevation and orientation, obstructions, power margins, platform gas turbine exhaust plumes etc., , the Cat-A takeoff procedure including one or more decision points for performing a takeoff procedure (fig. 1-4 on pages 178-179 showing takeoff paths and TDP point) based on whether all engines are operable or one engine is inoperable (following failure of the critical engine being recognised at the TDP [page 177]), the one or more decision points comprising the TDP (a selected height and a positive climb gradient are achieved, following failure of the critical engine being recognised at the TDP, the remaining engines operating within approved operating limits. [page 177]);
the guidance profile comprising a plurality of waypoint (fig. 1-4 on pages 178-179 and fig. 2 on page 189), the plurality of waypoints including the TDP (fig. 1-4 on pages 178-179 and fig. 2 on page 189 showing TDP), a takeoff safety speed point (fig. 1-4 on pages 178-179 and fig. 2 on page 189 showing Vtoss point), and an optimal rate-of-climb speed point (fig. 2 on page 189 showing Vy point), wherein the takeoff safety speed point and the optimal rate-of-climb speed point vary depending on the takeoff type (compare figs 1-4 on pages 178-179; the difference in takeoff path shape would inherently result in different varying points for the takeoff safety speed points and optimal rate of climb speed points based on the type of takeoff being performed.);
EASA does not explicitly teach, however Silder teaches:
a flight control computer (FCC) (fig. 1, automated takeoff system 35) in signal communication with the two or more engines (as shown below, being AFCS/FD 30 monitoring the engine status requires signal communication), the FCC being operable to generate engine data indicating whether the two or more engines are functional (the AFCS/FD 30 continually monitors the status of the engines and can readily identify a One Engine Inoperable, OEI, condition [col 5, lines 65-67]);
and a flight management system (FMS) (the flight management system (FMS) 27, the automatic flight control system/flight director (AFCS/FD) 30 [col 2, lines 52-54]) in signal communication with the control assembly and the FCC (fig. 1, FMS 27, AFCS/FD 30, trim servos 33 all make up the automated takeoff system 35; Trim servos 33 form the flight control surfaces of the aircraft [col 3, lines 62-63]), the FMS being operable to:
automatically (Examiner notes that broadly providing an automatic means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). See MPEP 2144.04(III).) populate a takeoff type (The FMS 27 can access a previously computed takeoff profile or, in a preferred embodiment, generates the Category A Takeoff profile based in part upon the takeoff position data and the location of the TDP which can be entered manually by a pilot into the FMS 27. In one embodiment, takeoff course module 41 is a user interface through which the pilot enters the position of the aircraft at the desired takeoff point and the position of the TDP location. [col 3, lines 15-23]; the receiving of positional data and TDP constitutes the “receiving of a takeoff type” since those two parameters would be  and a plurality of takeoff parameters (The pilot additionally enters the position of the TDP 5 for the takeoff into the FMS 27. The takeoff point 13 data and the TDP 5 position data may be inputted through takeoff course module 41 [col 5, lines 21-24])
receive a command to engage in a takeoff procedure from the control assembly (At this point the pilot initiates the automatic takeoff system 35 by depressing a deadman switch 31. [col 5, lines 29-31]);
in response to the command to engage in the takeoff procedure, provide guidance cues to the pilot of the rotorcraft (For increased situational awareness during the automated takeoff, pilot display 29 transmits the output of the FMS 27 to the pilot or pilots of the aircraft 1. The pilot display 29 allows the pilot to maintain visual contact with the environment surrounding the aircraft 1 while monitoring the progress of the automated takeoff. The display methodology for the pilot display 29 may take any form sufficient to transmit the output of the FMS 27 to the pilot. [col 5, lines 56-63]);
receive the engine data from the FCC during operation of the rotorcraft (Throughout the Automated Category A Takeoff operation the AFCS/FD 30 continually monitors the status of the engines and can readily identify a One Engine Inoperable, OEI, condition. [col 5, lines 64-67]);
and update the guidance profile (fig. 2, updates guidance from path 15 to path 9 in situation of OEI [col 6, lines 19-23]) based on the engine data during operation of the rotorcraft (In the event of an OEI condition occurring after reaching the TDP 5, the AFCS/FD 30 performs a continued takeoff procedure which accelerates the aircraft and then climbs out according to takeoff profile 3 by proceeding along continued takeoff route 9. [col 6, lines 19-23]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified EASA to include the teachings as taught by Silder for “automating a takeoff maneuver for an aircraft, comprising the steps of generating a takeoff profile comprising a takeoff point, a flight path, and a takeoff decision point (TDP), engaging an automated takeoff system to access the takeoff profile, receiving periodic position data of the aircraft, comparing the position data to the takeoff profile to compute a plurality of deviations each time the position data is received, outputting the plurality of deviations to a display, converting the plurality of deviations into a plurality of control commands, and maneuvering the aircraft in response to the control commands along the flight path.” [Silder, Abstract].
EASA in view of Silder does not explicitly teach, however Liu teaches:
automatically populate a takeoff type and a plurality of takeoff parameters based on one or more sensors on the rotorcraft (other factors can be used to determine the flight mode, such as the state of the UAV or components thereof (e.g., spatial disposition, phase of operation such as takeoff or landing, percentage of power remaining, malfunctions), the state of other objects near the UAV (e.g., presence of obstacles, structures, other UAVs), a function to be performed by the UAV (e.g., data collection, navigation), and so on. In some embodiments, flight mode determination can be performed in an automated manner with little or no user input, thereby 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified EASA in view of Silder to include the teachings as taught by Liu because “This may be advantageous for inexperienced users or in situations where the user is unable to accurately determine an appropriate flight mode (e.g., when the user cannot 
Regarding claim 2:
EASA in view of Silder and Liu as shown above, discloses all the limitations of claim 1, upon which this claim is dependent. 
Silder further teaches:
the FMS is further configured to generate location data based on a current location of the rotorcraft (FMS 27 receives as input from positioning system 25 data specifying the location of the aircraft in three dimensions. [col 3, lines 1-8]) and update the guidance profile based on the location data (Comparing the position data to the takeoff profile, the FMS 27 ensures that the aircraft is appropriately positioned and computes and provides deviation commands to the AFCS/FD 30 during the takeoff, and determines when the aircraft has reached a takeoff decision point (TDP). [col 3, lines 1-8]).
Regarding claim 3:
EASA in view of Silder and Liu as shown above, discloses all the limitations of claim 1, upon which this claim is dependent. 
EASA further teaches:
the takeoff type comprises a runway takeoff (fig. 1 on page 178), an elevated helipad takeoff (fig. 4 on page 179), or a ground-level helipad takeoff (fig. 3 on page 179).
Regarding claim 4:
EASA in view of Silder and Liu as shown above, discloses all the limitations of claim 1, upon which this claim is dependent. 
EASA further teaches:
the takeoff parameters comprise ambient condition data (“wind velocity, turbulence, deck size, deck elevation and orientation, obstructions” [page 208]) and rotorcraft data (“helicopter mass and centre of gravity… power margins, platform gas turbine exhaust plumes” [page 208]).
Regarding claim 5:
EASA in view of Silder and Liu as shown above, discloses all the limitations of claim 1, upon which this claim is dependent. 
EASA further teaches:
the ambient condition data comprises one or more of [a wind direction], a wind speed (wind velocity [page 208]), [a pressure altitude, an outside ambient temperature (OAT), and a density altitude].
Silder further teaches:
the ambient condition data comprises one or more of [a wind direction, a wind speed], a pressure altitude, [an outside ambient temperature (OAT)], and a density altitude (arriving at the TDP (predefined altitude) [col 1, line 13]; examiner notes that in order to reach a defined altitude, the system would require data regarding .
Regarding claim 6:
EASA teaches:
takeoff types comprises a runway takeoff (fig. 1 on page 178), an elevated helipad takeoff (fig. 4 on page 179), or a ground-level helipad takeoff (fig. 3 on page 179).
selecting a takeoff type (examiner notes that the takeoff locations would dictate the takeoff type and therefore the selection of the takeoff type would not provide patentable weight; The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). MPEP 2144.07) from a list of takeoff types (figs 1-4 on pages 178-179 constitute a list of takeoff types),
automatically generating (Examiner notes that broadly providing an automatic means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). See MPEP 2144.04(III).) a takeoff decision point adjustment value (a TDP principally defined by height together with obstacles in the continued take off area [page 179]; the TDP, if shifted upwards (or upwards and backward in the backup procedure) will be the height at which the HOGE OEI performance is established; and (c) if obstacles are permitted in the backup area they should continue to be permitted with a revised TDP. [page 183])
after receiving the takeoff data, selecting the takeoff type, and entering the takeoff decision point adjustment value (a system would inherently require receiving data) generating a takeoff decision point (TDP) (fig. 1-4 on pages 178-179 showing a different TDP point based on the takeoff type and data) based on the takeoff data (backup distance, takeoff distance required, obstacle locations and heights (see at least pages 177-182)), the takeoff type (fig. 1-4 on pages 178-179 showing a different TDP point based on the takeoff type), and the takeoff decision point adjustment value (a TDP principally defined by height together with obstacles in the continued take off area [page 179]; the TDP, if shifted upwards (or upwards and backward in the backup procedure) will be the height at which the HOGE OEI performance is established; and (c) if obstacles are permitted in the backup area they should continue to be permitted with a revised TDP. [page 183]);
EASA does not explicitly teach, however Silder teaches:
A method for operating a rotorcraft (A method for automating a takeoff maneuver for an aircraft [abstract]), the method comprising: 
receiving takeoff data in a flight management system (FMS) (FMS 27 receives as input from positioning system 25 data specifying the location of the aircraft in three dimensions [col 3, lines 1-3]), the takeoff data comprising ambient condition parameters (a TDP(predefined altitude) [col 1, lines 18-19]; examiner notes that in order to measure altitude, the local air pressure is required to accurately calculate the altitude so therefore this rotorcraft would inherently have a means of measuring the ambient air temperature or a means for the pilot to enter such data.) and helicopter parameters (The positioning system 25 operates to determine the position of the aircraft in three dimensions and to output such position information to the FMS 27 [col 3, lines 28-30]);
automatically (Examiner notes that broadly providing an automatic means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). See MPEP 2144.04(III).) selecting a takeoff type in the FMS (The FMS 27 can access a previously computed takeoff profile or, in a preferred embodiment, generates the Category A Takeoff profile based in part upon the takeoff position data and the location of the TDP which can be entered manually by a pilot into the FMS 27. In one embodiment, takeoff course module 41 is a user interface through which the pilot enters the position of the aircraft at the desired takeoff point and the position of the TDP location. [col 3, lines 15-23]; the receiving of positional data and TDP constitutes the “receiving of a takeoff type” since those two parameters would be  enters the position of the TDP 5 [col 5, lines 21-24]; examiner notes that entering a TDP constitutes “selecting a takeoff type” as the position of the TDP relative to the takeoff location can inform the system of the takeoff type as it known in the art. (Each takeoff type has different spatial considerations and limitations that cause the TDP to differ.))
generating a guidance profile in the FMS for a Category A (Cat-A) takeoff procedure (The FMS 27 is responsible for computing the Category A takeoff profile [col 2, lines 57-58]) based on the takeoff data (enters the position of the TDP 5 [col 5, lines 21-24]; examiner notes the position of the TDP relative to the takeoff location can inform the system of the takeoff type as it known in the art.) and takeoff type (as is discussed above, selecting a TDP or CDP constitutes defining a takeoff type), the guidance profile comprising a plurality of waypoints (fig. 2, paths 15 and 9 comprising guidance profiles containing at least takeoff decision point 5), the plurality of waypoints comprising one or more decision points used to direct the operation of the rotorcraft in case of an engine failure (FMS 27 is a preprogrammed computer capable of receiving input, performing computations upon the input to produce results, and outputting such results. FMS 27 receives as input from positioning system 25 data specifying the location of the aircraft in three dimensions. Comparing the position data to the takeoff profile, the FMS 27 ensures that the aircraft is appropriately positioned and computes and provides deviation commands to the AFCS/FD 30 during the takeoff, and determines when the aircraft , wherein the plurality of waypoints comprises the TDP (fig. 2, takeoff profiles 15 & 9 and TDP);
receiving a command in the FMS to engage in the CAT-A takeoff procedure (At this point the pilot initiates the automatic takeoff system 35 by depressing a deadman switch 31. [col 5, lines 29-31]);
automatically (automating a takeoff maneuver for an aircraft [abstract]) providing cyclic flight controls and collective flight controls to the main rotor blades of the rotorcraft and anti-torque flight controls to the tail rotor blades of the rotorcraft (an automatic flight control system/flight director (AFCS/FD) receiving as input the status signal and the deviation data and outputting control commands, at least one trim servo for receiving the control commands and responding so as to alter the speed and direction of the aircraft [col 2, lines 15-21]; examiner notes that this system would inherently control the cyclic, collective, and anti-torque flight controls.) to fly the rotorcraft along the guidance profile (maneuvering the aircraft in response to the control commands along the flight path [col 2, lines 5-6]);
generating positional data indicating a current position of the rotorcraft (coupled flight controls/directors and Global Positioning Systems (GPS) make possible the real time acquisition of data important to performing a takeoff in an aircraft as well as the ability to act upon such data in an automated fashion [col 1, lines 44-47]) in one or more sensors on the rotorcraft (receiving periodic position data of the aircraft [abstract]; examiner notes a GPS or type of data providing unit would constitute a sensor);
and automatically updating the guidance profile (provides deviation commands [col 3, lines 1-8]) as the rotorcraft moves along the guidance profile (Comparing the position data to the takeoff profile, the FMS 27 ensures that the aircraft is appropriately positioned and computes and provides deviation commands to the AFCS/FD 30 during the takeoff, and determines when the aircraft has reached a takeoff decision point (TDP). [col 3, lines 1-8]) based on the positional data (coupled flight controls/directors and Global Positioning Systems (GPS) make possible the real time acquisition of data important to performing a takeoff in an aircraft as well as the ability to act upon such data in an automated fashion [col 1, lines 44-47]).
EASA in view of Silder does not explicitly teach, however Liu teaches:
receive takeoff data is a flight management system (FMS) from one or more sensors on the rotorcraft (fig. 2, step 210) or an external source (examiner is taking the alternative route through this limitation.), 
automatically selecting a takeoff type in the FMS from list of takeoff types based on the takeoff data from the one or more sensors on the rotorcraft (other factors can be used to determine the flight mode, such as the state of the UAV or components thereof (e.g., spatial disposition, phase of operation such as takeoff or landing, percentage of power remaining, malfunctions), the state of other objects near the UAV (e.g., presence of obstacles, structures, other UAVs), a function to be performed by the UAV (e.g., data collection, navigation), and so on. In some embodiments, flight mode determination can be performed in an automated manner with little or no user input, thereby relieving the user of the responsibility associated with selecting an or the external source (examiner is taking the alternative route through this limitation.)
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified EASA in view of Silder to include the teachings as taught by Liu because “This may be advantageous for inexperienced users or in situations where the user is unable to accurately determine an appropriate flight mode (e.g., when the user cannot 
Regarding claim 7:
EASA in view of Silder and Liu as shown above, discloses all the limitations of claim 6, upon which this claim is dependent. 
Silder further teaches:
the guidance profile is updated based on location data indicating a location of the rotorcraft (FMS 27 receives as input from positioning system 25 data specifying the location of the aircraft in three dimensions. Comparing the position data to the takeoff profile, the FMS 27 ensures that the aircraft is appropriately positioned and computes and provides deviation commands to the AFCS/FD 30 during the takeoff, and determines when the aircraft has reached a takeoff decision point (TDP). [col 3, lines 1-8]).
Regarding claim 8:
EASA in view of Silder and Liu as shown above, discloses all the limitations of claim 6, upon which this claim is dependent. 
Silder further teaches:
the rotorcraft comprises two or more engines (Multi-engine helicopters [col 1, line 11]), and wherein the guidance profile is updated based on engine data indicating whether the two or more engines are operable or inoperable (At the .
Regarding claim 9:
EASA in view of Silder and Liu as shown above, discloses all the limitations of claim 8, upon which this claim is dependent. 
Silder further teaches:
wherein updating the guidance profile includes guiding the rotorcraft to a landing point in response to the engine data indicating that at least one of the two or more engines is inoperable (In the case of an engine failure…) before the rotorcraft has reached the TDP (…if the aircraft is before or at the TDP the pilot would perform a rejected takeoff and land on the helipad. [col 1, lines 29-35]).).
Regarding claim 10:
EASA in view of Silder and Liu as shown above, discloses all the limitations of claim 9, upon which this claim is dependent. 
Silder further teaches:
updating the guidance profile includes continuing the Cat-A takeoff procedure in response to the engine data indicating that at least one of the two or more engines is inoperable after the rotorcraft has reached the TDP (At the TDP a decision is made whether to continue the departure or conduct a rejected takeoff. In the case of an engine failure… If the aircraft is above the TDP the pilot would continue the takeoff [col 1, lines 29-35]).
Regarding Claim 15:
	European Aviation Safety Agency (Herein “EASA”) teaches:
generating a takeoff decision point (TDP) (fig. 1-4 on pages 178-179) 
the takeoff data comprising a takeoff type (“Helicopters on the other hand can operate from runways, confined and restricted areas and rooftop FATOs - all bounded by obstacles.” [page 176]) ambient condition parameters (“each take-off and landing may require a slightly different profile. Factors such as helicopter mass and centre of gravity, wind velocity, turbulence, deck size, deck elevation and orientation, obstructions, power margins, platform gas turbine exhaust plumes etc., will influence both the take-off and landing. In particular, for the landing, additional considerations such as the need for a clear go-around flight path, visibility and cloud base etc., will affect the commander’s decision on the choice of landing profile. Profiles may be modified, taking account of the relevant factors noted above and the characteristics of individual helicopter types.” [page 208]), and a gross weight of the rotorcraft (Factors such as helicopter mass and centre of gravity, [page 208]), wherein the TDP varies depending on the takeoff type (figs. 1-4 as cited above outline the different TDP and CAT-A takeoff profiles based on the takeoff type (runway, elevated helipad, and ground level helipad));
the plurality of waypoint (fig. 1-4 on pages 178-179 and fig. 2 on page 189) comprising a takeoff safety speed (Vtoss) point (fig. 1-4 on pages 178-179 and fig. 2 on page 189 showing Vtoss point) and an optimal rate-of-climb speed (Vy) point after the Vtoss point (fig. 2 on page 189 showing Vy point);
EASA does not explicitly teach, however Silder teaches:
A device for a rotorcraft (fig. 1, automated takeoff system 35) comprising: 
a processor (fig. 1, FMS 27 and AFCS/FD 30 would inherently have a processor; FMS 27 is a preprogrammed computer [col 2, line 66]); 
and a non-transitory computer-readable storage medium (FMS 27 is a preprogrammed computer [col 2, line 66]; examiner notes that by being preprogrammed and admitting to being a computer, it establishes that this system would inherently have a storage medium.) storing a program to be executed by the processor (FMS 27 is a preprogrammed computer [col 2, line 66]), the program including instructions for providing guidance cues (In addition to visually displaying the output data of FMS 27, pilot display 29 may also combine auditory and other sensory queues to aid the pilot in his interpretation of the data [col 4, lines 25-28]) to a pilot for performing a takeoff procedure (FMS 27 is responsible for computing the Category A takeoff profile [col 2, lines 57-58]), the instructions for providing the guidance cues including instructions for:
in response to the takeoff data (The pilot additionally enters the position of the TDP 5 for the takeoff into the FMS 27. The takeoff point 13 data and the TDP 5 position data may be inputted through takeoff course module 41 [col 5, lines 21-24]),
generating a flight path (The FMS 27 is responsible for computing the Category A takeoff profile [col 2, lines 57-58]) in response to the pilot entering the takeoff data (pilot additionally enters the position of the TDP 5 for the takeoff into the FMS27 [col 5, lines 21-25]), the flight path comprising a plurality of waypoints between a current location of the rotorcraft and a completed takeoff point (CTP) (fig. 2, paths 15 and 9 including TDP 5);
generating the guidance cues to fly the rotorcraft along the flight path to the CTP (In addition to visually displaying the output data of FMS 27, pilot display 29 may also combine auditory and other sensory queues to aid the pilot in his interpretation of the data [col 4, lines 25-28]),
the guidance cues comprising instructions for the pilot to move a cyclic control assembly, a collective control assembly, and a pedal assembly to specific positions to fly the rotorcraft along the flight path (the automatic flight control system/flight director (AFCS/FD) 30 [col 2, lines 53-54]; examiner notes that instructions on how to maintain the desired path would be inherent in a flight director system);
displaying the guidance cues to the pilot (In addition to visually displaying the output data of FMS 27, pilot display 29 may also combine auditory and other sensory queues to aid the pilot in his interpretation of the data [col 4, lines 25-28]) in response to the pilot entering an engage takeoff command (At this point the pilot initiates the automatic takeoff system 35 by depressing a deadman switch 31. [col 5, lines 29-31]);
updating the flight path (fig. 2, updates guidance from path 15 to path 9 in situation of OEI [col 6, lines 19-23]) and the guidance cues (outputting the plurality of deviations to a display [col 2, lines 3-4]) in response to flight data provided to the processor (fig. 1, FMS 27), the flight data indicating a current condition of the rotorcraft (FMS 27 receives as input from positioning system 25 data specifying the location of the aircraft in three dimensions. Comparing the position data to the takeoff profile, the FMS 27 ensures that the aircraft is appropriately positioned and computes ;
and displaying updated guidance cues to the pilot (outputting the plurality of deviations to a display [col 2, lines 3-4]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified EASA to include the teachings as taught by Silder for “automating a takeoff maneuver for an aircraft, comprising the steps of generating a takeoff profile comprising a takeoff point, a flight path, and a takeoff decision point (TDP), engaging an automated takeoff system to access the takeoff profile, receiving periodic position data of the aircraft, comparing the position data to the takeoff profile to compute a plurality of deviations each time the position data is received, outputting the plurality of deviations to a display, converting the plurality of deviations into a plurality of control commands, and maneuvering the aircraft in response to the control commands along the flight path.” [Silder, Abstract].
EASA in view of Silder does not explicitly teach, however Liu teaches:
automatically populating takeoff data based on one or more sensors on the rotorcraft (other factors can be used to determine the flight mode, such as the state of the UAV or components thereof (e.g., spatial disposition, phase of operation such as takeoff or landing, percentage of power remaining, malfunctions), the state of other objects near the UAV (e.g., presence of obstacles, structures, other UAVs), a function to be performed by the UAV (e.g., data collection, navigation), and so on. In some embodiments, flight mode determination can be performed in an automated manner or an external source (examiner is taking the alternative route through this limitation.), 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified EASA in view of Silder to include the teachings as taught by Liu because “This may be advantageous for inexperienced users or in situations where the user is 
Regarding claim 16:
EASA in view of Silder and Liu as shown above discloses all the limitations of claim 15, upon which this claim is dependent.
Silder further teaches: 
the takeoff procedure comprises a Cat-A takeoff procedure (The FMS 27 is responsible for computing the Category A takeoff profile [col 2, lines 57-58]).
Regarding claim 17:
EASA in view of Silder and Liu as shown above discloses all the limitations of claim 15, upon which this claim is dependent.
Silder further teaches: 
the flight data comprises data indicating whether two or more engines of the rotorcraft are operable or inoperable (Throughout the Automated Category A Takeoff operation the AFCS/FD 30 continually monitors the status of the engines and can readily identify a One Engine Inoperable, OEI, condition. [col 5, lines 64-67]).
Regarding claim 18:
EASA in view of Silder and Liu as shown above discloses all the limitations of claim 17, upon which this claim is dependent.

wherein an updated flight path comprises a plurality of waypoints between a current location of the rotorcraft and a landing point (fig. 2, path 15, aircraft 7 would go back down following path 15 if below TDP 5) when the flight data indicates that two or more of the engines of the rotorcraft are inoperable before the rotorcraft reaches the TDP (the AFCS/FD 30 continually monitors the status of the engines and can readily identify a One Engine Inoperable, OEI, condition. If an OEI condition occurs prior to reaching the TDP 5, the AFCS/FD 30 alerts the pilot of the failure and initiates a reject takeoff procedure [col 5, line 65 – col 6, line 2]).
Regarding claim 19:
EASA in view of Silder and Liu as shown above discloses all the limitations of claim 17, upon which this claim is dependent.
Silder further teaches: 
wherein an updated flight path comprises a plurality of waypoints between a current location of the rotorcraft and an updated CTP (fig. 2, path 15 leads into path 9 after TDP 5 in the event of OEI) when the flight data indicates that two or more of the engines of the rotorcraft are inoperable after the rotorcraft reaches the TDP (In the event of an OEI condition occurring after reaching the TDP 5, the AFCS/FD 30 performs a continued takeoff procedure which accelerates the aircraft and then climbs out according to takeoff profile 3 by proceeding along continued takeoff route 9 [col 6, lines 19-23]).
Regarding claim 20:

EASA further teaches:
the takeoff type comprises a runway takeoff (fig. 1 on page 178), an elevated helipad takeoff (fig. 4 on page 179), or a ground-level helipad takeoff (fig. 3 on page 179).
Regarding claim 22:
EASA in view of Silder and Liu as shown above discloses all the limitations of claim 6, upon which this claim is dependent. 
EASA further teaches:
the takeoff type comprises a runway takeoff (fig. 1 on page 178), an elevated helipad takeoff (fig. 4 on page 179), or a ground-level helipad takeoff (fig. 3 on page 179).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over European Aviation Safety Agency (Acceptable Means of Compliance)(NPL) in view of Silder (U.S. Pat. No. 6527225) and Liu (U.S. Pub. No. 2016/0068267) in further view of Zhao (1995) (Critical Considerations for Helicopters During Runway Takeoffs).
Regarding claim 12:
EASA in view of Silder and Liu as shown above discloses all the limitations of claim 6, upon which this claim is dependent. 
EASA in view of Silder does not explicitly teach, however Zhao (1995) teaches:
he takeoff type comprises the runway takeoff (optimal runway takeoff trajectories of a multiengine helicopter in the event of one engine failure [abstract]) and the TDP comprises an airspeed of 30 KIAS and a height (The range of airspeed is selected to take advantage of ground effect and to avoid the unreliable pitot-static tube performances when airspeed is below 30 kn [page 776, col 1, paragraph 1]) of 10 feet (For each set of (V0, y0), the following values of engine failure height h0 are investigated: h0 = 10, 15, 20, 25, 30 ft [page 776, col 1, paragraph 1]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified EASA in view of Silder to include the teachings as taught by Zhao (1995) “to understand the effects of fundamental parameters associated with Category-A runway takeoff operations” [Zhao (1995), introduction, paragraph 5].	
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over European Aviation Safety Agency (Acceptable Means of Compliance)(NPL) in view of Silder (U.S. Pat. No. 6527225) and Liu (U.S. Pub. No. 2016/0068267) in further view of Zhao (1996) (Optimal Vertical Takeoff and Landing Helicopter Operation in One Engine Failure).
Regarding claim 13:
EASA in view of Silder and Liu as shown above discloses all the limitations of claim 6, upon which this claim is dependent. 
EASA in view of Silder does not explicitly teach, however Zhao teaches:
the takeoff type comprises the elevated helipad takeoff (In an oil rig platform, a helicopter can descend below the heliport deck to fly out [page 339, section III, first paragraph]) and wherein the TDP comprises a height of 35 feet above a top surface of an elevated helipad from which the rotorcraft is to takeoff (it can takeoff vertically and the TDP height is usually low (20 ft, Lande2) [page 339, section III, first paragraph]; It would have been obvious to one having ordinary skill In re Aller, 105 USPQ 233. (refer to MPEP 2144.05)).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified EASA in view of Silder to include the teachings as taught by Zhao (1996) to calculate “optimal VTOL helicopter flight trajectories in the event of a single engine failure and examines the associated heliport size requirement and maximum gross weight capability” [Zhao (1996), introduction, paragraph 1]
Regarding claim 14:
EASA in view of Silder and Liu as shown above discloses all the limitations of claim 6, upon which this claim is dependent. 
EASA in view of Silder does not explicitly teach, however Zhao teaches:
the takeoff type comprises the ground-level takeoff (a ground level heliport, the helicopter must stay well above the ground during flying out [page 339, col 2, 2nd to last paragraph]) and wherein the takeoff decision point (TDP) comprises a height of between 8o feet and 120 feet above a top surface of a ground-level helipad from which the rotorcraft is to takeoff (fig. 4 altitude chart showing heights of between 100 and 140 feet; optimal CTO trajectories for minimizing x(tf) and those for maximizing the minimum altitude become the same at H0 = 100 ft. Therefore, the minimum altitude drop for W = 16,572 Ib at Vo = 2 ft/s is about Ah = 100 - 35 = 65 ft [page 342, col 2, paragraph 3]; It would have been obvious to one having ordinary skill in the art at the time of filing to set the TDP height of between 80 to 120 feet In re Aller, 105 USPQ 233. (refer to MPEP 2144.05)).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified EASA in view of Silder to include the teachings as taught by Zhao (1996) to calculate “optimal VTOL helicopter flight trajectories in the event of a single engine failure and examines the associated heliport size requirement and maximum gross weight capability” [Zhao (1996), introduction, paragraph 1]
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665